Citation Nr: 1033495	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  05-16 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to April 1981, 
July 1990 to February 1994, and November 1999 to July 2000.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia.  This matter was previously before the Board in January 
2008 at which time it was remanded for additional development.

In a statement dated in February 2009, the Veteran contended that 
his appeal was for "the increase of disability rating for all my 
symptoms", and he questioned why the focus was just on his left 
knee.  As the issue of an increased rating for the Veteran's 
service-connected left knee disability is the only issue 
perfected for appeal, the Veteran's contentions are referred to 
the RO for appropriate action.


FINDING OF FACT

Left knee patellofemoral syndrome is manifested by normal range 
of motion to slight limitation of motion with pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee 
patellofemoral syndrome have not been met at any point during the 
pertinent rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5258, 5260, 5261 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
appellant was provided with initial notice of the VCAA in August 
2004, which was prior to the January 2005 adverse decision on 
appeal.  Therefore, the express requirements set out by the Court 
in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  
In the August 2004 letter and in a February 2008 letter, the RO 
informed the claimant of the applicable laws and regulations, the 
evidence needed to substantiate the claim decided herein, and 
which party was responsible for obtaining the evidence.  
38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 
23, 353-23, 356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
short, the Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the claimant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim. Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds that 
the appellant is not prejudiced by a decision at this time since 
the claim is being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless error 
since no disability rating or effective date will be assigned.  
Moreover, the appellant was provided with notice of the 
disability rating and effective date elements in the February 
2008 VCAA letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
requesting that he provide information or evidence regarding 
medical treatment for his left knee disability and obtaining 
identified records, to include VA medical records.  Moreover, the 
appellant was afforded VA examinations during the pendency of 
this appeal, in September 2004 and March 2008, and was also 
provided with the opportunity to attend a Board hearing, which he 
declined.  With respect to the September 2004 and March 2008 VA 
examinations, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that these examination reports contain 
sufficient findings with which to properly evaluate the 
appellant's service-connected left knee disability and are thus 
deemed adequate for rating purposes.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Although the September 2004 
examination report did not include a review of the Veteran's 
claims file, it did include a review of the Veteran's VA 
electronic medical records and is predicated on a physical 
examination and contains the findings necessary to evaluate the 
appellant's left knee patellofemoral syndrome under the 
applicable rating criteria.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion concerning the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Moreover, the appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that any 
such evidence exists.  In fact, as previously noted, the 
appellant indicated in writing in February 2009 that he had no 
additional information or evidence to give VA to substantiate his 
claim.  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim on 
appeal and that adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the merits.

II.  Facts

In November 2002, the RO granted service connection for left knee 
patellofemoral syndrome, and assigned a 10 percent rating 
effective August 1, 2000.

In June 2004, the Veteran filed a claim for an increased rating 
for his service-connected left knee patellofemoral syndrome 
asserting worsening disability.

A July 2004 VA outpatient record reflects the Veteran's report of 
increasing bilateral knee pain, left greater than right.  He said 
that the pain worsened throughout the day, but did not wake him 
from his sleep.  He also reported that the pain was worse with 
activity and he noted a decreased tolerance secondary to pain.  
He said he was only able to walk about a block and needed to use 
a cane.  On examination there was no effusion and no erythema.  
There was pain with passive extension on the left at about 25 
degrees and on the right at about 5 degrees.  X-ray findings were 
consistent with degenerative joint disease, bilaterally, left 
greater than right, particularly the lateral aspect.  The Veteran 
was given an impression of osteoarthritis of the knees, left 
greater than right.  The examiner indicated that he had reviewed 
the Veteran's claims file and medical records.  He also indicated 
that the Veteran was being started on Indocin.  

The Veteran was seen at a VA orthopedic clinic in August 2004 
reporting pain and swelling in both knees, right worse than left.  
He denied giving way.  On exam there was tenderness in the medial 
and lateral joint line with no limitations of motion.  Stability 
was noted and there was no effusion.  X-rays were taken.  The 
impression given was degenerative joint disease both knees, right 
worse than left.

During a VA examination in September 2004, the Veteran complained 
of daily left knee pain and increased discomfort with walking, as 
well as a momentary increase in discomfort after prolonged 
sitting with inactivity for more than two hours.  He denied 
weakness, instability, giving way, locking, fatigability or lack 
of endurance in the left knee.  He was noted to use a cane for 
ambulation.  He denied any flare-ups other than increased 
discomfort associated with increased physical activity.  
Regarding employment, the Veteran reported that he worked as a 
Unit Administrator for an Army Reserve Unit and his knee did not 
have a significant adverse effect on his occupation.  The 
examiner indicated that he did not review the Veteran's claims 
file, but did review his VA electronic medical records.  On 
examination the left knee revealed no obvious swelling or 
deformity.  There was mild peripatellar tenderness to palpation 
and mild crepitus over the patella on flexion/extension of the 
knee.  There was no discomfort or motion on stressing either the 
medial or lateral collateral ligaments and no discomfort or 
motion on stressing the anterior or posterior cruciate ligaments.  
There was mild discomfort without motion on stressing both 
menisci via McMurray's test.  Range of motion of the left knee 
revealed extension at 0 degrees, flexion to 95 of 140 degrees 
with discomfort beginning at 85 degrees.  Patellar compression 
test was positive.  There was no instability or joint laxity 
noted.  X-rays reportedly taken in May of that year revealed mild 
degenerative arthritis.  The Veteran was diagnosed as having 
patellofemoral syndrome, left knee, and mild degenerative joint 
disease, left knee.  

The examiner opined that there was the presence of painful motion 
in the left knee, without weakness, fatigability, incoordination 
or instability.  She noted that this was supported by objective 
evidence and was consistent with the history and pathology of the 
disability.  She estimated that pain, weakness, incoordination, 
etc., could not significantly limit functional ability when the 
joint was used repeatedly over a period of time.  She also 
estimated that no additional degrees or range of motion were lost 
with excessive use.

VA outpatient records show the Veteran's ongoing complaints of 
left knee pain during multiple visits to medical facilities from 
2004 to 2006.  These records show that the Veteran had been 
fitted with a brace for his left knee in July 2005 and was using 
a walker in December 2005 due to chronic knee pain.  

A private orthopedic progress note in December 2005 reflects the 
Veteran's report of an increase in knee pain with full extension 
and flexion.  The orthotic recommendation at that time was to 
increase the extension stops in the knee orthoses, physical 
therapy for the knees, and articulated Arizona "afo's" to 
offload and correct bilateral ankle/foot alignment. 

The Veteran was noted by a VA orthopedic physician in February 
2006 as having low grade effusion and degenerative arthritis in 
both knees, and he underwent knee x-rays in March 2006 that 
revealed moderate osteoarthritic changes in the left knee.  A May 
2006 VA record shows that the Veteran was provided with a rolling 
walker with a seat with the medical justification of bilateral 
osteoarthritis of the knees and ankles with limited mobility.

Various VA outpatient records from March 2008 through September 
20, 2008, list left knee arthritis as one of the Veteran's 
disabilities, but they do not for the most part reflect 
complaints or treatment for this disability.  They do show that 
the Veteran was fitted for right and left Arizona braces in March 
2008, and was noted in April 2008 to ambulate with the use of a 
cane and walker.  Another VA outpatient record in April 2008 
shows that the Veteran was being made a new brace with the 
addition of ankle support due to two recent ankle sprains.  In 
addition, a July 2008 physical therapy record reports that the 
Veteran had been wearing knee braces for approximately 4 years 
and was in need of replacement braces.  

There is on file a September 2008 VA progress note from primary 
care reflecting the Veteran's report that his knees and feet had 
ached for the past one to two days when he stood on them and that 
he experienced a tingling at times over his entire body.  His 
left knee arthritis was noted to be unchanged and the Veteran was 
taking naprosyn, 500 mg daily and Tylenol.  

In October 2008, the Veteran underwent a VA examination for his 
left knee.  The examiner indicated that he had reviewed the 
Veteran's claims file and electronic medical records.  He relayed 
the Veteran's report that the condition had gotten progressively 
worse.  The Veteran estimated that he was able to stand for up to 
one hour and walk 1-3 miles.  He presented to the exam with a 
rolling walker, but was noted to be able to perform the physical 
exam without the walker.  His weight-bearing joint was noted to 
be affected and he was observed with an antalgic gait.  Findings 
revealed crepitus, tenderness, pain at rest, and guarding of 
movement.  There were no bumps consistent with Osgood-Schlatter's 
disease.  Clicks or snaps could be heard, but there was no 
grinding or instability.  There was a patellar abnormality 
described as subpatellar tenderness, and no meniscus abnormality.  
Range of motion revealed left flexion from 0 to 130 degrees and 
normal knee extension to 0 degrees with objective evidence of 
pain on motion.  Repetitive motion also revealed objective 
evidence of pain.  No additional limitations were noted after 
three repetitions of range of motion.  X-rays revealed at least 
moderate degenerative joint changes in the medial compartment 
followed by patellofemoral compartments, without significant 
progression from a prior study.  The examiner reported that the 
Veteran had been unemployed since 2005 and was not retired.  The 
reasons given for his unemployment included a "debilitating 
disease", seizures, diabetes mellitus and knee pain.  The 
Veteran's noted left knee disability's impact on occupational 
activities was decreased mobility.  The examiner further noted 
that the effects of this disability on the Veteran's usual daily 
activities ranged from none to moderate.  The examiner opined 
that there was no connection between the Veteran's patellofemoral 
syndrome and osteoarthritis beyond noting that both were 
exacerbated by activity.  She opined that the Veteran's left knee 
pain was "as least as likely as not" related to osteoarthritis, 
but she noted that the Veteran attributed his pain to both 
conditions.  She explained that patellofemoral syndrome was not 
usually painful with walking on flat surfaces, but more with 
activities which compress the patella into the femoral groove, 
i.e., flexed knee positions and kneeling on the anterior knee.  
When asked to distinguish the extent to which the Veteran's left 
knee disability after February 2006 was due to an incident in 
which he tripped and fell causing a filing cabinet to land on his 
left knee brace, and the extent to which it was due to his 
service-connected left knee patellofemoral syndrome, the examiner 
opined that it was "less likely than likely" that the Veteran 
had exacerbation of the knee disability after the February 2006 
incident.  She said she based her opinion on the described range 
of motion and x-ray findings as well as the description of the 
blow being to the brace, not the knee.  The examiner also noted 
that the Veteran struggled to keep his clerical job with "KNG", 
but was unable to do the required performance measures and work 
under restrictions or a profile and by his account, was pushed 
out.  

III.  Analysis

Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).

Separate diagnostic codes identify the various disabilities.  VA 
has a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for the 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007) (staged ratings may be assigned during the appeal of any 
increased rating claim). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40 (2009).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2009).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59 (2009).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of limitation 
of motion under the appropriate diagnostic code for the specific 
joint or joints involved. When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation of motion code, a 10 percent 
rating will be assigned for each affected major joint or group of 
minor joints. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Under the limitation of motion codes, a 0 percent evaluation is 
warranted for knee flexion limited to 60 degrees, a 10 percent 
evaluation is warranted for knee flexion limited to 45 degrees, a 
20 percent evaluation is warranted for knee flexion limited to 30 
degrees, and a 30 percent evaluation is warranted for knee 
flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2009).

For limitation of extension, a 0 percent evaluation is warranted 
for extension limited to 5 degrees, a 10 percent evaluation is 
warranted for extension limited to 10 degrees, and a 20 percent 
evaluation is warranted for extension limited to 15 degrees. A 30 
percent evaluation requires extension limited to 20 degrees, a 40 
percent evaluation requires extension limited to 30 degrees and a 
50 percent evaluation is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate II.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a separate 10 percent evaluation may 
be assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5257.  See also VAOPGCPREC 9-98.  However, ratings under DC 5257 
are not "predicated on loss of range of motion, and thus [38 
C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not apply."  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under DC 5258, a 20 percent evaluation, the highest and only 
rating, is assigned where there is a dislocated cartilage, with 
frequent episodes of "locking," pain, and effusion into the knee 
joint.


Discussion

At the outset, the Board notes that while the Veteran is service 
connected for patellofemoral syndrome of the left knee, he is not 
service connected for osteoarthritis of the left knee, a 
condition he has also been diagnosed as having.  Thus, to the 
extent that attempts have been made to differentiate between 
symptomatology between the two disabilities, where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  This holding is 
especially pertinent to this case when considering that the 
Veteran is presently evaluated by analogy to Diagnostic Code 5003 
for arthritis and painful motion.  38 C.F.R. § 4.71a.

Considering the evidence of record in light of the above-noted 
criteria, the Board finds that the Veteran's left knee disability 
is appropriately rated as 10 percent disabling under the 
limitation of motion codes and does not warrant a higher 
evaluation, even when functional loss is considered due to 
symptoms such as pain. This is so based on the slight limitation 
of motion findings (0 to 95 degrees) that the Veteran 
demonstrated with respect to the left knee during the September 
2004 VA examination and the near normal range of motion findings 
(0 to 130 degrees) he demonstrated for the left knee during the 
more recent VA examination in October 2008.  See 38 C.F.R. 
§ 4.71a, Plate I.  These findings are consistent with outpatient 
treatment records such as an August 2004 VA record which found no 
limitation of motions of the knees, and a December 2005 private 
record noting full extension and flexion, but with pain.  These 
findings are commensurate with a less than compensable rating 
under Code 5260 and Code 5261 based on a strict adherence to the 
rating criteria.  In fact, the findings don't even meet the 
criteria under Codes 5260 and 5261 for a noncompensable rating.  
However, with respect to functional loss, the Veteran did 
demonstrate objective evidence of pain on motion both at the 
September 2004 and October 2008 VA examinations.  In addition, 
various VA outpatient records from 2004 to 2008 reflect the 
Veteran's complaints of left knee pain and show that he has been 
fitted with various left knee braces over this period.  The fact 
that some (albeit, only slight) limitation of flexion is shown, 
together with the Veteran's complaints of continued pain, the 
Board finds that the level of impairment resulting from the 
Veteran's left knee disability is comparable to painful motion of 
the left knee, for which a 10 percent evaluation has been 
appropriately assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  A 
higher than 10 percent evaluation for painful motion in the left 
knee is simply not warranted in view of the slight degree of 
actual limitation of flexion demonstrated.

The Board also has considered the VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-2004, where it was held that a claimant who 
had both limitation of flexion and limitation of extension of the 
same leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss associated 
with injury to the leg.  This, however, does not apply to the 
Veteran's case given that he has not demonstrated any limitation 
of motion on extension and, in fact, has not demonstrated a 
compensable rating under either Code 5260 or 5261 based on a 
strict adherence to the limitation of motion criteria.  Rather, 
the Veteran is being assigned a 10 percent rating under Code 5003 
in recognition of the fact that there is some limitation of 
motion with pain under Code 5260.  The Board does not interpret 
the General Counsel opinion as providing for separate ratings for 
noncompensable limitation of flexion and limitation of extension 
due to pain and believes that the 10 percent rating for 
limitation of motion with pain (although noncompensable under 
Codes 5260 and 5261) under Code 5003 is all that is permitted 
under that regulatory provision.

The evidence also does not support a separate rating under Code 
5257 for recurrent left knee subluxation or lateral instability.  
The Veteran denied left knee instability, giving way, or locking, 
at the September 2004 VA examination and he also denied at 
various VA outpatient clinic visits that his left knee gives out 
on him.  In addition, the October 2008 VA examiner stated that 
there was no left knee instability.  Thus, the evidence does not 
meet the criteria under Code 5257 for a compensable rating and 
therefore a separate rating under this code is not warranted. 38 
C.F.R. § 4.71a.  VAOPGCPREC 9-98.

Regarding Code 5258, the Veteran does not have dislocation of 
semi-lunar cartilage nor is an analogous rating warranted under 
this code.  Accordingly, the Board finds that the evidence does 
not meet the criteria under Code 5258 for a compensable rating.  
38 C.F.R. § 4.71a.

In the absence of evidence of disability comparable to ankylosis 
or impairment of the tibia or fibula, Diagnostic Codes 5256 or 
5262, respectively, are not applicable.

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate.  In such cases, referral for extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 
17, 2009).

Here, in the judgment of the Board, the rating criteria for the 
Veteran's left knee patellofemoral syndrome discussed herein 
reasonably describe the Veteran's disability level.  Therefore, 
the disability picture is contemplated by the Rating Schedule.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).

In light of the foregoing, the Board finds that the assignment of 
a rating in excess of 10 percent for the Veteran's left knee 
patellofemoral syndrome is not warranted at any point during the 
pertinent rating period.  See Hart, supra.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
patellofemoral syndrome is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


